Citation Nr: 0021271	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from April 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1999 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claim for a rating in excess of 30 percent for 
right knee arthritis and his claim for TDIU.  In November 
1999, the Board remanded these issues for further procedural 
development.

The Board notes that the veteran's service-connected right 
knee disability has most recently been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257 as 30 percent disabling.  
This manner of rating suggests that the veteran's traumatic 
arthritis has been evaluated as other impairment of the knee, 
namely recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.27 (1999).  Nevertheless, because the 
underlying disease process has been identified as arthritis, 
factors such as limitation of motion or pain with use are to 
be considered when evaluating the disability.  VAOPGCPREC 23-
97 (July 1, 1997).  Accordingly, because rating criteria 
relative to limitation of motion require consideration of 
38 C.F.R. §§ 4.40, 4.45, see DeLuca v. Brown, 8 Vet. App. 202 
(1995), consideration must now be given to the degree of any 
functional loss caused by pain such as has been complained of 
by the veteran.

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  Because the veteran has arthritis and has 
complained of problems such as pain, problems which are not 
contemplated by the rating under Diagnostic Code 5257, see 
VAOPGCPREC 23-97, this sort of DeLuca-type analysis is now 
required in the veteran's case.

When seen by VA in June 1999, the veteran's complaints of 
chronic right knee pain were noted.  Additionally, clinical 
findings relative to his right knee were made.  Specifically, 
range of motion was performed from 10 to 125 degrees "with 
pain at the terminal 15 degrees of flexion."  Additionally, 
the examiner opined that the knee revealed changes consistent 
with degenerative joint disease including a large palpable 
medial osteophyte.  Moreover, the veteran had positive medial 
and lateral joint line tenderness, slightly positive 
McMurray's, crepitus, and a negative Lachman's.  The right 
knee was stable to varus and valgus stress.  The veteran was 
unable to cooperate with pivot shift testing.  However, no 
attempt was made to quantify the veteran's pain, 
fatigability, stiffness, etc., in terms that can be used to 
apply the potentially applicable rating criteria as found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).  
Consequently, it may be said that the examination report was 
not responsive to the mandate of DeLuca that the examiner 
express the functional losses experienced by the veteran in 
terms that can be used to apply the criteria of the 
applicable diagnostic codes.  For example, while a veteran 
may have almost normal range of motion demonstrated in a 
clinical setting, his functional loss due to pain or flare-
ups caused by arthritis may be comparable to a disability 
level contemplated by more severe limitation of motion.  If 
so, he must be rated accordingly.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.

Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran, a remand for a VA examination to 
ascertain the degree of knee impairment is required.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).  Moreover, given that several 
diagnostic codes potentially apply, consideration of 
principles enunciated in the case of Esteban v. Brown, 
6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 (separate ratings 
may be assigned for instability and loss of motion when 
rating knee disability), should be addressed.

Adjudication of the TDIU issue must be deferred pending 
completion of the additional evidentiary development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal. 

2.  The veteran should be scheduled for 
an orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
right knee disability, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Functional loss due to such difficulties 
affecting the right knee should be 
equated with additional loss in range of 
motion due to these factors.  See DeLuca, 
supra.  Moreover, the examiner should 
state whether the veteran has subluxation 
or lateral instability of his right knee, 
and if he does, whether it is "severe," 
"moderate," or "slight."  Diagnostic 
Code 5257.  

3.  Given the pending TDIU claim, a VA 
social and industrial survey should be 
conducted to assess the veteran's 
employment history and how pertinent 
disabilities affect his day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.  The RO should thereafter 
schedule the veteran for a VA psychiatric 
examination.  Psychological testing 
should be conducted.  A neurologic 
evaluation should also be conducted to 
assess the extent of all neurologic 
symptoms due to the cerebral vascular 
accident.  The examiner(s) should review 
the entire claims folder.  All symptoms 
attributable solely to the residuals of a 
cerebrovascular accident for which 
compensation has been granted should be 
set forth in detail, and an opinion 
should be set forth as to the combined 
effect of all manifestations of such 
residuals on the veteran's social and 
industrial adaptability.  On psychiatric 
evaluation, clinical findings should be 
elicited so that the new rating criteria 
may be applied. 38 C.F.R. § 4.130 (1999).  
Additionally, a GAF score should be 
provided, and the examiner should explain 
its meaning in terms consistent with 
rating criteria.  All opinions provided 
should be explained in the context of 
earlier opinions of record, including the 
GAF scores already found in the record.

4.  The RO should then enter a rating 
decision that rates the veteran's right 
knee disability under the appropriate 
Diagnostic Code(s).  Particular 
consideration should be given by the RO 
to the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, 4.73 (1999) and the 
precepts of DeLuca, supra, Esteban, 
supra, and VAOPGCPREC 23-97 (separate 
ratings may be assigned for instability 
and loss of motion when rating knee 
disability).  The TDIU claim should again 
be considered.  If any action remains 
adverse to the veteran, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


